Title: To James Madison from Thomas Newton, 5 May 1804
From: Newton, Thomas
To: Madison, James



Dr Sir
Norfolk May 5. 1804
The Collector for this port having as I have heard, determind to resign his office; from the many solicitations & general wish that my Son should succed him I am Induced to write in his behalf, the long residence in this place & our sufferings from patriotic principals from 1776 will I hope have some influence in giving the place to a native of it, his virtues & patriotism I engage for, & I beg the favor of yr interest in promoting him to the office, I can assure you it is the general wish of the people here that he may be appointed—health & happiness attend you. Yrs. respectfully
Thos Newton
